Exhibit CPI INTERNATIONAL ANNOUNCES SECOND QUARTER 2008 FINANCIAL RESULTS Sales and net income each increase seven percent from same quarter of prior year PALO ALTO, Calif. – May 7, 2008 – CPI International, Inc. (Nasdaq: CPII), the parent company of Communications & Power Industries, Inc., a leading provider of microwave, radio frequency, power and control solutions for critical defense, communications, medical, scientific and other applications, today announced financial results for its second quarter of fiscal 2008 ended March 28, In the second quarter, CPI International (CPI) generated net income of $6.2 million, a seven percent increase from the $5.8 million generated in the same quarter of fiscal 2007.On a diluted basis, CPI generated net income of $0.35 per share in the second quarter of fiscal 2008, an increase from the $0.32 per share in the same quarter of the prior year. During the first six months of fiscal 2008, CPI generated cash flow from operating activities of $10.4 million and made debt repayments, in aggregate, of $10.0 million.For the 12 month period ended March 28, 2008, CPI generated $20.3 million in free cash flow, or $1.14 per share on a diluted basis. CPI generated total sales of $94.8 million in the second quarter of fiscal 2008, a seven percent increase from the $88.4 million generated in the same quarter of the previous year.In the first six months of fiscal 2008, CPI recorded orders totaling $185.2 million, slightly above the $184.2 million in orders booked during the same period of the prior year. CPI’s financial results in the second quarter of fiscal 2007 did not include CPI’s Malibu Division, which was acquired in August 2007.The Malibu Division contributed $3.9 million in sales in the second quarter of fiscal 2008 and $11.6 million in orders in the first six months of fiscal 2008. “CPI’s performance in the second quarter exceeded our expectations,” said Joe Caldarelli, chief executive officer of CPI.“Our businesses continue to execute well.During the quarter, we grew our sales and net income, set a new record high quarterly sales level and generated healthy cash flow, enabling us to continue to pay down our debt.We are continuing to invest in CPI’s new business development programs this year, with the expectation of establishing additional future profitable products to grow our business for the long term.This work is in support of notable programs such as the WIN-T military communications program, the EarthCARE cloud-profiling radar program, cargo screening programs, high-resolution nuclear magnetic resonance programs, next generation weather radar systems, higher-power medical applications and a number of advanced antenna programs at our new Malibu Division.” CPI generated EBITDA of $15.8 million, or 17 percent of sales, in the second quarter of fiscal 2008, a decrease from the $16.3 million, or 18 percent of sales, generated in the same quarter of the prior year. Compared to the second quarter of fiscal 2007, CPI’s net income and EBITDA in the most recent quarter were positively impacted by additional gross profit generated by the seven percent increase in sales.CPI’s net income for the second quarter of fiscal 2008 also benefited from a lower effective tax rate of approximately 26 percent, as compared to 35 percent for the same period of the previous year; the second quarter fiscal 2008 tax rate included a $0.4 million tax benefit related to foreign tax filings for fiscal 2007.Offsetting these positive factors, the effect of CPI’s increased development activity, including higher company-funded research and development costs and increased revenue from customer-funded development programs, which commonly have lower gross margins, negatively impacted CPI’s net income by $0.9 million and CPI’s EBITDA by $1.4 million in the second quarter of fiscal 2008 as compared to the same quarter of the previous year. In fiscal 2008, CPI has engaged in an unusually high number of development programs, which typically have lower gross margins than production programs.In comparison to the second quarter of fiscal 2007, CPI’s total research and development spending in the second quarter of fiscal 2008 increased from $4.2 million to $6.4 million, of which $2.9 million was company funded.CPI expects the high level of development work to continue for the foreseeable future.CPI believes that, although investing in promising business development programs brings higher short-term costs, reduced gross margins and increased variability to its interim financial results, these near-term sacrifices are necessary and advisable, as the development programs are expected to result in profitable products and increased future growth potential throughout CPI’s businesses. As of March 28, 2008, CPI’s cash and cash equivalents totaled $20.2 million, as compared to the $20.5 million reported as of September 28, 2007.For the 12 month period ended March 28, 2008, net cash provided by operating activities totaled $25.8 million, free cash flow totaled $20.3 million, or $1.14 per share on a diluted basis, and adjusted free cash flow totaled $22.1 million.During the same 12 month period, net income totaled $19.6 million, with a resulting ratio of free cash flow to net income, or free cash flow conversion, of slightly greater than 100 percent. In March 2008, CPI completed the redemption of $6.0 million in principal amount of its Floating Rate Senior Notes due 2015.In addition, Communications & Power Industries, Inc. has made repayments of $6.0 million on its senior term loan in fiscal 2008, including a $2.0 million optional prepayment in April 2008, resulting in aggregate debt repayments of $12.0 million in fiscal 2008 to date. Second
